Citation Nr: 9917763	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to November 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 1993, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.  

The issue on appeal was originally before the Board in July 
1996 at which time it was remanded to obtain a VA examination 
of the veteran.  The issue was again before the Board in 
February 1999 at which time it was remanded in order to 
afford the veteran a travel Board hearing.  


FINDING OF FACT

The veteran's chronic acquired psychiatric disorder diagnosed 
as anxiety disorder, on the basis of competent medical 
authority, is the result of his exposure to stressful events 
he experienced while on active duty in Japan.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder diagnosed as anxiety 
disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(a)(b) (West 1991); 38 C.F.R. § 3.303(d) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during active duty.  An October 1967 clinical 
record included the notation that the veteran received an 
injury while loading aircraft on the flight line.  

Review of the service personnel records shows that the 
veteran's primary military occupational specialty (MOS) was 
jet engine mechanic.  

Associated with the claims file are private treatment records 
from J. K. M., M.D.  On a letter dated in September 1992, the 
doctor opined that much of the veteran's symptoms were 
related to PTSD and possibly hysteria but a psychological 
evaluation was required to help clarify the opinion.  A 
January 1993 letter showed that the veteran underwent 
psychological evaluation which suggested the presence of 
PTSD.  

A private psychological evaluation was conducted in December 
1992.  The veteran complained of a long standing history of 
nightmares relating back to his military service.  He 
reported symptoms of anxiety and depression at times.  
Psychological testing suggested the veteran was prone to 
somatic symptoms.  It appeared to the examiner that a 
diagnosis of PTSD was warranted.  

The report of an April 1993 VA PTSD examination is of record.  
The veteran had never been treated by a psychologist or 
psychiatrist.  He reported that his most disturbing 
experiences during active duty involved assisting wounded 
soldiers on and off airplanes and also loading caskets of 
bodies and body parts.  The diagnosis was PTSD.  

The report of an April 1993 VA general medical examination 
included a pertinent diagnosis of chronic anxiety disorder.  

The transcript of an April 1994 RO hearing has been 
associated with the claims file.  The veteran served in 
Vietnam but his most distressing experiences occurred prior 
to his duty in Vietnam when he was stationed in Japan from 
1967 to 1969.  In addition to any mechanic duties he had to 
perform, he was required to assist in the loading and 
unloading of aircraft.  This included assisting wounded 
soldiers on and off of planes as well as loading and 
unloading caskets.  He recalled one particular incident where 
he observed a box on a plane which contained a human head.  
He observed severely burned soldiers wounded by Napalm.  
Operation Desert Storm resulted in increased PTSD 
symptomatology for the veteran.  

Records from the Social Security Administration are included 
in the claims file.  PTSD was reported by the veteran but not 
included as a diagnosis on any of the records.  

The report of a January 1997 VA PTSD examination conducted by 
a board of two psychiatrists has been associated with the 
claims file.  The veteran reported experiencing severe stress 
over his involvement with the loading of wounded soldiers and 
caskets containing dead bodies on military airplanes while on 
active duty.  The pertinent diagnoses were anxiety disorder 
not otherwise specified and features of PTSD but not the full 
syndrome.  F. S., M.D. noted that the veteran did witness 
casualties of war which were beyond the usual normal 
experiences but he did not satisfy the rest of the criteria 
required to diagnose PTSD, especially general numbing of 
responsiveness and avoidance of stimuli.  The examiner noted 
that the veteran had worthwhile and stable employment and 
raised a happy family.  It was not until around the time when 
he began to experience what he described as seizures that he 
started having emotionality, which the veteran claimed to be 
related to his experiences in the military.  

J. R. H., M.D., who participated in the January 1997 VA 
examination noted that he had reviewed the first doctor's 
examination report, the veteran's records and his claims 
file.  J. R. H., M.D. concurred with F. S., M.D.'s diagnosis 
of anxiety disorder not otherwise specified and features of 
PTSD.  

This examiner noted that the veteran had significant 
stressors pertaining to the handling of caskets and that he 
had nightmares and psychological distress from gunshots.  
However, the veteran was lacking the numbing of general 
responsiveness.  It was noted that he had lived a relatively 
stable social life.  The veteran had not received any 
treatment for PTSD except for one or two visits with a 
psychologist.  The veteran also lacked persistent symptoms of 
increased arousal.  It was J. R. H., M.D.'s opinion that the 
veteran had features of PTSD but did not fulfill the criteria 
to support the diagnosis of PTSD.

The veteran testified before the undersigned member of the 
Board in May 1999.  He had never been treated by VA for PTSD.  
He was receiving Social Security disability for a heart 
condition.  He was stationed in Japan for part of his tour of 
duty.  While in Japan, he was a jet engine mechanic but when 
there were no engines to work on, he performed odd jobs in 
and around aircraft.  If an aircraft had mechanical problems, 
it was the veteran's job to unload it which included 
unloading wounded soldiers as well as caskets that were being 
shipped home from Vietnam.  He recalled one particular 
shipping container which contained the remains of a human 
head.  The veteran estimated that he handled between 25 to 33 
percent of the 58,000 soldiers killed during the Vietnam 
conflict.  He also had direct contact with wounded soldiers.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that the RO has previously 
conceded that the veteran was exposed to stressful events 
which involved the handling of wounded soldiers and human 
remains while stationed in Japan during active duty.  Thus 
the issue of entitlement to service connection for a chronic 
acquired psychiatric claimed as PTSD turns on the question of 
whether there is a clear diagnosis of PTSD, or whether any 
diagnosed psychiatric disorder is the result of the 
appellant's period of service.  


The Board finds that service connection is not warranted for 
PTSD as there is no clear diagnosis of the disorder.  J. K. 
M., M.D.'s records include the notation that psychological 
testing revealed the presence of PTSD.  Also associated with 
the claims file were the report of a private psychological 
evaluation conducted in December 1992 and the report of an 
April 1993 VA examination, both of which included diagnoses 
of PTSD.

In contrast to the above findings of PTSD is the result of 
the January 1997 PTSD examination wherein a board of two VA 
psychiatrists affirmatively found that the veteran did not 
have PTSD.  This examination was conducted in order to 
determine if PTSD were present.  The examiners did not find 
sufficient evidence to warrant a diagnosis of PTSD.  The 
Board places greater weight on the findings of the January 
1997 VA examination which was conducted for the specific 
purpose of determining the correct diagnosis for the 
veteran's mental disorder by two psychiatrists as opposed to 
the single psychiatrist who conducted the April 1993 VA 
examination or the single psychologist who conducted the 
private psychological evaluation in December 1992.  Also, the 
January 1997 VA examination was the most recent mental status 
examination which sought to ascertain whether PTSD was 
present.  Based on the above, the Board finds the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  

The Board further finds, however, that despite the absence of 
a clear diagnosis of PTSD, the evidentiary record 
nevertheless supports a grant of entitlement to service 
connection for a chronic acquired psychiatric disorder 
diagnosed as anxiety disorder.  The psychiatrists who 
conducted the January 1997 VA examination found that the 
veteran had anxiety disorder, not otherwise specified.  It is 
apparent from a reading of the examination report that the 
examiners attributed the veteran's anxiety to the distressing 
events he witnessed while handling caskets and wounded 
soldiers in Japan.  Earlier examination reports have 
similarly ascribed the veteran's psychiatric symptomatology 
no matter how diagnosed to his period of service.  

With respect to the most recent examination of record in 
1997, the examiners assigned a Global Assessment of 
Functioning (GAF) score of 70 for the veteran's mental 
disorder which represented "mild impairment in social 
functioning on account of periods of anxiety with features of 
post-traumatic stress disorder, but not the full syndrome."  
Based on the above analysis, the Board finds that while there 
is no clear diagnosis of PTSD, the veteran nonetheless has a 
chronic acquired psychiatric disorder diagnosed as anxiety 
disorder which has been related to his period of service on 
the basis of competent medical authority.  Accordingly, the 
record supports a grant of service connection for a chronic 
acquired psychiatric disorder diagnosed as anxiety disorder.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder diagnosed as anxiety disorder is 
granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

